DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/29/2022 has been entered.  Claims 1, 7 and 17 have been amended.  Claim 5 has been cancelled.  Claims 1-4 and 6-18 are currently pending.  Claims 19-37 are cancelled previously. 
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
The Amendment to claim 7 overcomes the 112(b) rejection.
The amendment to claim 17 overcomes the 112(b) rejection.
Examiner notes that Applicant indicated in the Remarks dated O4/29/2022, page 7 that claim 14 has been amended to overcome the objection.  However, no amendment to claim 7 was made.  Therefore, the objection is maintained.  
	Response to Arguments
	Applicant’s arguments filed on 04/29/2022 have been fully considered but they are considered moot.  Independent claim 1 has been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 1, line 7 recites “waking brace” instead of walking brace.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a single-piece U-shaped stay that is rigid in the forward and aft direction and sufficiently malleable in a lateral direction to hold a shape upon being bent in the lateral direction”.  The specification provides that the uprights are rigid in the forward/aft direction (Applicant’s specification, [0095]) and that the uprights bend in a lateral direction (Applicant’s specification, [0096]).  However, the specification appears to be silent with regard to the stay being rigid in the forward and aft direction and malleable in a lateral direction.  Accordingly, the claimed subject matter does not appear to be supported by the specification.
As claims 2-4 and 6-18 depend from claim 1, they are rejected for at least the same reasons as claim 1. 
Claims 1-4 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficiently malleable” in claim 1 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination “sufficiently malleable” in claim 1 will be interpreted as --malleable--.
As claims 2-4 and 6-18 depend from claim 1, they are rejected for at least the same reasons as claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5226875).
	Regarding claim 1, Johnson discloses a walking brace (in a first embodiment of Fig. 1, col. 3, line 50 to col. 4, line 6), comprising: a U-shaped stay 2, 4 (pair of braces 2, 4, col. 3, line 50 to col. 4, line 6, Fig. 1) that is rigid in the forward and aft direction (col. 3, lines 50-64; col. 4, lines 43-60) and sufficiently malleable in a lateral direction to hold shape upon being manually bent in the lateral direction (col. 3, lines 50-64), the U-shaped stay configured to extend across an ankle joint of a user (col. 3, lines 50-64).
Johnson in a first embodiment of Fig. 1 discloses the invention as described above.
Johnson in a first embodiment of Fig. 1 does not disclose a single-piece U-shaped stay.
Johnson in a second embodiment of Fig. 8 teaches an analogous walking brace (Fig. 8, col. 4, lines 19-28) comprising a single-piece U-shaped stay 11 (U-shaped unitary brace 11, col. 4, lines 19-28).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the U-shaped stay of the walking brace of the first embodiment of Johnson of Fig. 1 is a single-piece U-shaped stay, as taught by a second embodiment of Johnson of Fig. 8, in order to provide an improved walking brace that can be mounted about each foot and ankle (Johnson, col. 4, lines 19-28).
Further, it would have been obvious to provide that the U-shaped stay of the walking brace of the embodiment of Johnson of Fig. 1 is a single-piece U-shaped stay as it has been held that the use of one piece construction instead of the structure disclosed in the prior art would merely be a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Johnson as combined discloses the invention as described above.
Johnson as combined does not disclose an integral portion comprising a footbed, a first upright 
Johnson in a third embodiment of Fig. 7 teaches an analogous walking brace (Fig. 7, col. 4, line 64 to col. 5, line 31) comprising an analogous U-shaped stay 18, 20 (braces 18, 20; col. 5, lines 53-61; col. 6, lines 49-59) and an integral portion (Fig. 7 shows shoe 22 integrated with stay 18, 20; also see col. 5, lines 53-61; col. 6, lines 49-59) comprising a footbed 46, 62 (sole 46, sole pad 62, col. 5, lines 53-61; col. 6, lines 18-27; see annotated Fig. 7 below), 

    PNG
    media_image1.png
    1004
    706
    media_image1.png
    Greyscale



a first upright 22 (shoe 22, col. 5, lines 53-61; see annotated Fig. 7 above; shoe 22 has sides that are upright) [part of footbed] is part of shoe 22, Fig. 7, col. 4, lines 64-67; thus first and second uprights are fixed in an immovable orientation with regard to footbed; the stay is mounted to the shoe 22 which includes footbed, col. 6, lines 18-59; thus stay is fixed in an immovable orientation with respect to the footbed).
Regarding claim 4, Johnson as combined discloses the invention as described above and further discloses wherein the U-shaped malleable stay comprises semi-rigid plastic (col. 2, lines 52-62; col. 4, lines 42-49; col. 3, lines 57-64).
Regarding claim 13, Johnson as combined discloses the invention as described above and further discloses an under-boot sole (see annotated Fig. 7 below) 


    PNG
    media_image2.png
    796
    474
    media_image2.png
    Greyscale


comprising a heel-strike region 54 (col. 5, line 62-67) having a greater thickness and increased strike-resistance compared to at least some other portions of under-boot sole (annotated Fig. 7 above).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5226875) in view of Hu (US 2007/0293798).
Regarding claim 2, Johnson as combined discloses the invention as described above.
Johnson as combined does not disclose wherein the U-shaped malleable stay is metallic.
Hu teaches an analogous walking brace (Fig. 23) having an analogous stay 210, 214 (strut 210 including frame 214 [0082] frame [stay] is metallic (the stay comprises aluminum[0083];  aluminum is metallic).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the U-shaped malleable stay of the walking brace of Johnson as combined is metallic as taught by Hu, in order to provide an improved walking brace that meets the desired strength requirements (Hu, [0083].
Regarding claim 3, Johnson as combined discloses the invention as described above.
Johnson as combined does not disclose wherein the U-shaped malleable stay comprises aluminum.
Hu teaches an analogous walking brace (Fig. 23) having an analogous stay 210, 214 (strut 210 including frame 214 [0082] frame [stay] comprising aluminum ([0083]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the U-shaped malleable stay of the walking brace of Johnson as combined comprises aluminum as taught by Hu, in order to provide an improved walking brace that meets the desired strength requirements (Hu, [0083].


Claim(s) 6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5226875) in view of in view of Grim (US 2014/0276301).
	Regarding claim 6, Johnson as combined discloses the invention as described above and further discloses a first upright extension 31 (collar extension 31, col. 5, lines 3-16; first side of collar is first upright extension); and a second upright extension (collar extension 31, col. 5, lines 3-16; second side of collar is second upright extension), a first terminal end of the U-shaped malleable stay configured to insert into a first pocket 42 (first slot of pair of slots 42, col. 5, lines 42-52) of the first upright extension (Fig. 7) and a second terminal end of the U-shaped malleable stay configured to insert into a second pocket 42 (second slot 42 of pair of slots 42, col. 5, lines 42-52) of the second upright extension (Fig. 7).
	Johnson as combined does not disclose a first upright extension 31 (configured to snap into a top portion of the first upright; and a second upright extension configured to snap into a top portion of the second upright.
Grim teaches an analogous walker (modular orthopedic walking boot, [0037], Fig. 4) comprising an analogous stay 104 (stay 104, [0048], Fig. 1) and an analogous integral portion 102, 105, 106 comprising an analogous footbed 105 (footbed portion 105, [0042]), an analogous first upright disposed 102, 106 (receiving feature 102, snap engagement receiving portions 106, [0042], Fig. 1) at a first side of the footbed (Fig. 1) and an analogous second upright 102, 106 (receiving feature 102, snap engagement receiving portions 106, [0042], Fig. 1) disposed on a second side of the footbed (Fig. 1) and a first upright extension 118 (strut 118, Fig. 3, [0047]) configured to snap into a top portion of the first upright (snap receiving portion 106 above footbed 105  thus is a top portion; [0047], Fig. 3); and a second upright extension 118 ([0047]) configured to snap into a top portion of the second upright ([0047, Fig. 3).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first upright extension of the walking brace of Johnson as combined is configured to snap into a top portion of the first upright and that the second upright extension of the walking brace of Johnson is configured to snap into a top portion of the second upright, as taught by Grim, in order to provide an improve walking brace that is configured to receive a variety of support structures (Grim, [0042]).  
Regarding claim 16, Johnson as combined discloses the invention as described above.
Johnson as combined does not disclose a plurality of apertures disposed in at least a portion of the walking brace; and a plurality of rotatable chafe assemblies, each comprising: a chafe comprising: a head having a slot for receiving a strap, a locking end portion, and 4a neck coupling the head to the locking end portion, the neck narrowing from the head to the locking end portion thereby allowing the neck to flex and extend in a direction of tension exerted by the strap; and a chafe lock comprising: a cap, a slot disposed under the cap, the slot configured to receive the locking end portion of the chafe, and a plurality of snap clips configured to rotatably secure the chafe lock in a respective one of the plurality of apertures and the locking end portion of the chafe in the slot of the chafe lock.
Grim teaches an analogous walking brace 100 (walker base 100) having a plurality of apertures 122 (see annotated Fig. 10 below, where each aperture is a section of clover shape of receiving feature 122) 

    PNG
    media_image3.png
    522
    662
    media_image3.png
    Greyscale



disposed in at least a portion of the walking brace (Fig. 10); a plurality of rotatable chafe assemblies 120 (strap anchors 120, [0052], Fig. 9) each comprising: a chafe 120 comprising: a head having a slot for receiving a strap ([0052], see annotated Fig. 10 below), a locking end portion 124  (projection feature 124, [0052], see annotated Fig. 10 above), and 4a neck coupling the head to the locking end portion (annotated Fig. 10), the neck narrowing from the head to the locking end portion (annotated Fig. 10) thereby allowing the neck to flex and extend in a direction of tension exerted by the strap (neck of Grim meets claim limitation thus capable of this intended use); and a chafe lock comprising: a cap 122, 128 (receiving feature 122, mating rib 128, [0052]; outer surface of receiving feature 122 covers surface of neck and is thus a cap), a slot disposed under the cap (see annotated Fig. 10), the slot configured to receive the locking end portion of the chafe (annotated Fig. 10), and a plurality of snap clips 126 (one-way ribs, [0052]) configured to rotatably secure the chafe lock in a respective one of the plurality of apertures ([0052]) and the locking end portion of the chafe in the slot of the chafe lock ([0052]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the walking brace of Johnson as combined a plurality of apertures disposed in at least a portion of the walking brace; and a plurality of rotatable chafe assemblies, each comprising: a chafe comprising: a head having a slot for receiving a strap, a locking end portion, and 4a neck coupling the head to the locking end portion, the neck narrowing from the head to the locking end portion thereby allowing the neck to flex and extend in a direction of tension exerted by the strap; and a chafe lock comprising: a cap, a slot disposed under the cap, the slot configured to receive the locking end portion of the chafe, and a plurality of snap clips configured to rotatably secure the chafe lock in a respective one of the plurality of apertures and the locking end portion of the chafe in the slot of the chafe lock, as taught by Grim, in order to provide an improved walking brace that facilitates anchoring a strap (Grim, [0052]).
Regarding claim 17, Johnson as combined in view of Grim discloses the invention as described above and further discloses wherein the locking end portion of the chafe is a substantially cylindrical feature (see Grim annotated Fig. 10 below where the locking end portion projects and has a rounded top thus is cylindrical) 

    PNG
    media_image4.png
    4
    7
    media_image4.png
    Greyscale
 
    PNG
    media_image4.png
    4
    7
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    391
    438
    media_image5.png
    Greyscale

having a substantially ovoid or elliptical cross- section (top surface of clover shaped locking end is elliptical in that it is curved thus cross section would be elliptical, Grim [0052]).
Regarding claim 18, Johnson as combined in view of Grim discloses the invention as described above and further discloses wherein the cap 122, 126 of the chafe lock is configured to directly contact at least a proximal portion of the respective one of the plurality of apertures (rib 128 inside surface of cap 122 contacts the plurality of clover shaped apertures in the cap adjacent to it, see annotated Grim Fig. 10) and the snap clips are configured to snap around a backside of the respective one of the plurality of apertures (Grim, [0052], annotated Fig. 10, Fig. 11).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5226875) in view of in view of Grim (US 2014/0276301), in view of Enzerink (US 2006/0293624) and in further view of Bledsoe (US 2003/0196352).
	Regarding claim 7, Johnson as combined in view of Grim discloses the invention as described above.
Johnson as combined in view of Grim does not disclose wherein each of the first and second upright extensions comprises a first slot, a second slot, and hook and loop fasteners disposed on at least one of an inward facing surface of the respective upright extension and an outward facing surface of the respective upright extension, at least one strap being configured to pass through the first and second slots and be secured to the hook and loop fasteners of at least one of the first and second upright extensions.
Enzerink teaches an analogous walking brace 10 (orthopedic walking brace 10, [0028], Fig. 1) having an analogous stay 12 (upper strut 12, [0028-0029], Fig. 3; other portion of analogous stay (not shown) but is the mirror image of the first stay, [0028]), an analogous upright 16 (hinge 16, [0029], Fig. 1) and an analogous first upright extension 18 (strut assembly 18), a first terminal end of the analogous stay 12 (Fig. 2A)  configured to insert into a first 2pocket 46 (channel 26, [0032])  of the first upright extension ([0026]) and a second terminal end of the analogous stay (mirror image of upper strut 12, [0028]) configured to insert into a second pocket of the second upright extension (mirror image of first upright extension, [0028]), wherein each of the first and second upright extensions (second upright extension not shown but mirror image of first upright extension, Enzerink, [0028]) comprises a first slot 22 (strap retaining loop, Enzerink, [0031], Fig. 3), a second slot 22 (Fig. 3), at least one strap being configured to pass through the first and second slots (Enzerink, [0031).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that each of the first and second upright extensions of the walking brace of Johnson as combined in view of Grim comprises a first slot, a second slot, and at least one strap being configured to pass through the first and second slots, as taught by Enzerink, in order to provide an improved walking brace that immovably secures the brace (Enzerkink, [0031]).
Johnson as combined in view of Grim and in further view of Enzerink discloses the invention as described above.
Johnson as combined in view of Grim and in further view of Enzerink does not disclose 
hook and loop fasteners disposed on at least one of an inward facing surface of the respective upright extension and an outward facing surface of the respective upright extension, at least one strap being secured to the hook and loop fasteners of at least one of the first and second upright extensions.
	Bledsoe teaches an analogous walking brace 10 (walking boot 10, Fig. 1, [0046]) having an analogous first extension 38, 62 and an analogous second extension 38, 62 (struts 38 and sheath 62 covering struts, [0050]), hook and loop fasteners disposed on at least one of an inward facing surface of the respective upright extension and an outward facing surface of the respective upright extension ([0050]), at least one strap being secured to the hook and loop fasteners ([0050]) hook and loop fasteners disposed on at least one of an inward facing surface of the extension and an outward facing surface of the extension, at least one strap being secured to the hook and loop fasteners of at least one of the first and second upright extensions ([0050]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the first and second upright extensions of the walking brace of Johnson as combined in view of Grim and in further view of Enzerink, hook and loop fasteners disposed on at least one of an inward facing surface of the respective upright extension and an outward facing surface of the respective upright extension, at least one strap being secured to the hook and loop fasteners of at least one of the first and second upright extensions, as taught by Bledsoe in order to provide an improved walking brace that has means for removable attaching (Bledsoe, [0050]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5226875) in view of in view of Grim (US 2014/0276301), in view of Enzerink (US 2006/0293624), in view of Bledsoe (US 2003/0196352) and in further view of Banfield (US 5286431).
Regarding claim 8, Johnson as combined, in view of Grim, in view of Enzerink and in further view of Bledsoe discloses the invention as described above.
Johnson/Grim/Enzerink/Bledsoe does not disclose wherein the hook and loop fasteners are molded into the first and second upright extensions.
Banfield teaches analogous first and second upright extensions (objects, not shown col. 4, line 65 – col. 5, line 17)) hook and loop fasteners 1 (standard hook and loop tape 1, col. 4, line 65 – col. 5, line 17) wherein the hook and loop fasteners are molded into the analogous first and second upright extensions.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the hook and loop fasteners of the first and second upright extensions of the walking brace of the combination of Johnson/Grim/Enzerink/Bledsoe are molded into the first and second upright extensions, as taught by Banfield, in order to provide and improved walking brace that allows for subsequent attachment to another object and has a greater degree of design flexibility as to the shape and types of plastic into which the part may be molded (Banfield col. 1, lines 9-20).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5226875) in view of Vartanian (US 4217706).
Regarding claim 9, Johnson as combined discloses the invention as described above.
Johnson as combined does not disclose wherein the first and second uprights each comprise a rear gusset that extends rearward at an angle from an upper portion of the upright to a lower portion of the upright.
Vartanian teaches an analogous walking brace 10 (walking boot 10, col. 2, lines 21-42) having analogous first and second uprights 26, 28 (upwardly extended leg parts 26 and 28, see annotated Fig. 3 below) 

    PNG
    media_image6.png
    476
    367
    media_image6.png
    Greyscale

wherein the first and second uprights each comprise a rear gusset 49 and 54 (gusset member part 49, gusset member part 54; rear of analogous first and second uprights respectively, Fig. 3) that extends rearward at an angle from an upper portion of the upright to a lower portion of the upright (see annotated Fig. 3 above, col. 2, line 65 – col. 3, line 39).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second uprights of the walking brace of Johnson as combined each comprise a rear gusset that extends rearward at an angle from an upper portion of the upright to a lower portion of the upright, as taught by Vartanian, in order to provide an improved walking brace that provides for adjusting on the user (Vartanian, abstract; col. 1, lines 38-59).  
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5226875) in view of Hu (US 2009/0287127).
Regarding claim 10, Johnson as combined discloses the invention as described above.
Johnson as combined does not disclose a toe cover; and at least one of: a first toe cover strap attached to the toe cover and configured to couple to at least one of a strap or a liner of the walking brace, and a second toe cover strap attached to the toe cover and configured to couple to at least one of an insole of the walking brace or the liner.
Hu teaches an analogous walking brace 300 (lower leg walker 300, Fig. 1) having a toe cover 310 (side shell portion 310, [0095]) and at least one of: a first toe cover strap 320 ([0099], Fig. 1)attached to the toe cover and configured to couple to at least one of a strap or a liner of the walking brace ([0101], see annotated Fig. 1 below; toe cover strap couples to strap of walking brace as it is coupled to brace and is therefore coupled to strap of walking brace), 

    PNG
    media_image7.png
    615
    485
    media_image7.png
    Greyscale


and a second toe cover strap (see annotated Fig. 1 above) attached to the toe cover ([0099]) and configured to couple to at least one of an insole of the walking brace or the liner (liner may be provided, [0132; thus second toe cover strap attached to the toe cover is coupled to the liner of the walking brace).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention to provide a toe cover to the walking brace of Johnson as combined and at least one of: a first toe cover strap attached to the toe cover and configured to couple to at least one of a strap or a liner of the walking brace, and a second toe cover strap attached to the toe cover and configured to couple to at least one of an insole of the walking brace or the liner, as taught by Hu, in order to provide an improved toe cover that protects the toes (Hu, [0095]).
Regarding claim 14, Johnson as combined discloses the invention as described above.
Johnson as combined does not disclose a liner, the liner comprising: a fluid pump; a release valve; at least one inflatable cavity disposed within the liner and in fluid communication with the fluid pump and the release valve, wherein the fluid pump is disposed sufficiently near a top edge of the liner for a user of the waking brace to pinch the fluid pump between his or her thumb on an outside of the liner and another finger from a same hand on an inside of the liner and thereby adjust an inflation of the at least one inflatable cavity.
Hu teaches an analogous walking brace 2100  in an embodiment of Figs. 54-63 (walker 2100, Fig. 54) having a liner 2172 ([0280], Fig. 63), the liner comprising: a fluid pump 2164 (pump 2164, [0283]); a release valve 2170 (release valve assemblies, [0283]); at least one inflatable cavity disposed within the liner ([0280]) and in fluid communication with the fluid pump and the release valve ([0281-0283], wherein the fluid pump is disposed near a top edge of the liner (Fig. 63).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the walking brace of Johnson as combined a liner, the liner comprising: a fluid pump; a release valve; at least one inflatable cavity disposed within the liner and in fluid communication with the fluid pump and the release valve, wherein the fluid pump is disposed near a top edge of the liner as taught by Hu in an embodiment of Figs. 54-63 in order to provide an improved walking brace that can accommodate different sized anatomies or to accommodate swelling and to provide a desired amount of support and stabilization (Hu, [0281]).  
 Johnson as combined in view of Hu in an embodiment of Figs. 54-63  discloses the invention as described above.
Johnson as combined in view of Hu in an embodiment of Figs. 54-63 does not disclose wherein the fluid pump is disposed sufficiently near a top edge of the liner for a user of the waking brace to pinch the fluid pump between his or her thumb on an outside of the liner and another finger from a same hand on an inside of the liner and thereby adjust an inflation of the at least one inflatable cavity.
Hu in another embodiment of Figs. 15–22 discloses an analogous walker brace 1100 (walker 1100, [0156]), an analogous liner 1102 (dorsal shell 1102 and bladder, [0157]) and an analogous fluid pump 1154 (the pump may be manual, [0157]) wherein the fluid pump is disposed sufficiently near a top edge of the analogous liner (Fig. 15, pump disposed at top edge) for a user of the waking brace to pinch the fluid pump between his or her thumb on an outside of the liner and another finger from a same hand on an inside of the liner (the pump at this location is capable of being pinched in this manner) and thereby adjust an inflation of the at least one inflatable cavity.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the fluid pump of the walking brace of Johnson as combined in view of Hu in an embodiment of Figs. 53-63 is disposed sufficiently near a top edge of the liner for a user of the waking brace to pinch the fluid pump between his or her thumb on an outside of the liner and another finger from a same hand on an inside of the liner and thereby adjust an inflation of the at least one inflatable cavity, as taught by Hu in an embodiment of Figs. 15-22, in order to provide an improved walking brace that has a suitable configuration and that is integrated in the walker (Hu, [0157).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5226875) in view of Arnsfield (US 641,572).
Regarding claim 11, Johnson as combined discloses the invention as described above 
Johnson as combined does not disclose further comprising an insole, the insole comprising a plurality of raised portions and a plurality of air channels disposed between the plurality of raised portions, wherein a force exerted by a foot of a user on the insole deforms the plurality of raised portions and the plurality of air channels, thereby forcing air through the insole
Arnsfield teaches an analogous walking brace  (shoe, Fig. 1, col. 2, lines 70-74) further comprising an insole 6 (sole 6, col. 2, lines 87-col. 3, line 10), the insole comprising a plurality of raised portions 7, 8 (ribs 7, projections 8, col. 2, lines 87-col. 3, line 25) and a plurality of air channels 5 (openings 5 and ventilating passages, col. 2, lines 20-25) disposed between the plurality of raised portions (col. 2, lines, 95-101) wherein a force exerted by a foot of a user on the insole deforms the plurality of raised portions and the plurality of air channels, thereby forcing air through the insole (col. 2, lines 87-col. 3, line 25).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the walking brace of Johnson as combined further comprises an insole, the insole comprising a plurality of raised portions and a plurality of air channels disposed between the plurality of raised portions, wherein a force exerted by a foot of a user on the insole deforms the plurality of raised portions and the plurality of air channels, thereby forcing air through the insole, as taught by Arnsfield in order to provide an improved walking boot that maintains the circulation of air (Arnsfield, col. 1, lines 13-28)
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5226875) in view of Arnsfield (US 641,572) and in further view of Grim (US 2014/0276301).
Regarding claim 12, Johnson as combined discloses the invention as described above 
Johnson as combined does not disclose further comprising an insole, the insole comprising a removable Achilles heel portion that, when removed, provides access to a lower Achilles region of a foot of a user of the walking brace.
Arnsfield teaches an analogous walking brace  (shoe, Fig. 1, col. 2, lines 70-74) further comprising an insole 6 (sole 6, col. 2, lines 87-col. 3, line 10).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the walking brace of Johnson as combined further comprises an insole, as taught by Arnsfield in order to provide an improved walking boot that maintains the circulation of air (Arnsfield, col. 1, lines 13-28).
Johnson as combined in view of Arnsfield discloses the invention as described above.
Johnson as combined in view of Arnsfield does not disclose the insole comprising a removable Achilles heel portion that, when removed, provides access to a lower Achilles region of a foot of a user of the walking brace.
Grim teaches an analogous walking brace 100 (walker brace 100, [0042], Fig. 7 and Fig. 8) and an analogous insole 100, 408 (inside surface of walker base 100, [0042], heel cushion 408, [0051]), the insole comprising a removable Achilles heel portion 408 ([0051]) that, when removed, provides access to a lower Achilles region of a foot of a user of the walking brace (the heel cushion may be attached and thus it follow it is removable; also when removed it would be capable of providing access to a lower Achilles region, see Fig. 7 and Fig.8).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the insole of the walking brace of Johnson as combined in view of Arnsfield comprises a removable Achilles heel portion that, when removed, provides access to a lower Achilles region of a foot of a user of the walking brace, as taught by Grim, in order to provide an improved walking brace that allows for a variety of configurations (Grim. [0051]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5226875) in view of Hu (US 2009/0287127) and in further view of Seeler (US 3099870).
Regarding claim 15, Johnson as combined in view of Hu as combined discloses the invention as described above and further discloses wherein the release valve comprises a release button (Hu in embodiment of Figs. 15-22, [00157]).
Johnson as combined in view of Hu as combined does not disclose a protective rim having an edge that extends farther than an outside surface of the release button, thereby protecting the release button from accidental pressing.
Seeler teaches an analogous release button 1 and a protective rim 2 (see annotated Figs. 1-4 below, top surface of housing 2, col. 2, lines 20-37)

    PNG
    media_image8.png
    319
    417
    media_image8.png
    Greyscale


having an edge that extends farther than an outside surface of the release button (annotated Figs. 1-4, col. 2, lines 20-37), thereby protecting the release button from accidental pressing (capable of this intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the release button of the release valve of the walking brace of Johnson as combined in view of Hu as combined has a protective rim having an edge that extends farther than an outside surface of the release button, thereby protecting the release button from accidental pressing, as taught by Seeler, in order to provide an improved walking brace that houses a release button (Seeler, col. 2, lines 20-37).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786          

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786